Case 5:20-cv-00535-GKS-PRL Document 15 Filed 02/26/21 Page 1 of 2 PageID 51




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

AMY LEE BARRETT,

       Plaintiff,

v.                                                             Case No: 5:20-cv-535-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                            ORDER

       This case is before the Court on the Commissioner’s motion to stay the case for ninety

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 13).

       Due to public health concerns, the SSA has transitioned to a maximum telework

environment which prevented it from adhering to its business process for preparing the

transcript of the record in many cases. Additionally, the complaints filed in SSA cases have

increased, which has resulted in a backlog of work, making it difficult for the agency to process

the transcripts in a timely manner.

       Plaintiff has filed a response to the motion setting forth objections including that

Commissioner has failed to provide the specific status of preparing Plaintiff’s transcript and

while the quarantine measures have disrupted work activity, it is unacceptable to put

Plaintiff’s case on indefinite hold. (Doc. 14). Plaintiff’s point is well taken. Given the unique

challenges caused by the pandemic, the Court is inclined to afford additional time to the
Case 5:20-cv-00535-GKS-PRL Document 15 Filed 02/26/21 Page 2 of 2 PageID 52




Commissioner to obtain the transcript of the record in this case. However, the need for an

extension must be balanced with Plaintiff’s right to have his case decided.

       Accordingly, the Commissioner’s opposed motion to stay (Doc. 13) is GRANTED in

part. The Commissioner shall file an answer and the transcript of the record for this case

within 60 days. If additional time is needed, the Commissioner should file a declaration

specific to this case and explain why the transcript of the record has not yet been prepared.

       DONE and ORDERED in Ocala, Florida on February 26, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
